Exhibit 10.1


TEXT MARKED BY [* * *] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND WAS FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.












ZIMETA™ (DIPYRONE INJECTION)
COMMERCIAL MANUFACTURE AND SUPPLY AGREEMENT
























June 21, 2017






 
 
 

- .

--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE 1
DEFINITIONS AND INTERPRETATION    1

1.1
Definitions    1

1.2
Currency    6

1.3
Sections and Headings    6

1.4
Singular Terms    6

1.5
Exhibits    6

ARTICLE 2
CORDEN’S MANUFACTURING SERVICES    6

2.1
Manufacturing Services    6

ARTICLE 3
KINDREDBIO’S OBLIGATIONS    8

3.1
KindredBio Requirements    8

3.2
Payment    8

3.3
Active Material and Qualification of Additional Sources of Supply    8

ARTICLE 4
PRICE    8

4.1
First Year price    8

4.2
Subsequent Year Pricing    9

ARTICLE 5
PRICE ADJUSTMENTS    9

5.1
Price Adjustments Due to Technical Changes    9

5.2
Multi-Country Packaging Requirements    10

ARTICLE 6
ORDERS, SHIPMENT, INVOICING, PAYMENT    10

6.1
Forecasts and purchase orders    10

6.2
Corden Fulfillment of Forecasts    11



 
i
 

- .

--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont.)
Page


6.3
Supplemental Orders    11

6.4
Corden Failure to Supply    11

6.5
Competing Product    11

6.6
Shipment    11

6.7
Late Delivery    11

6.8
Invoices and Payment    12

ARTICLE 7
PRODUCT CLAIMS AND RECALLS    13

7.1
Product Claims    13

7.2
Product Recalls and Returns    14

7.3
Corden’s Responsibility for Non-Conforming and Recalled Product    14

7.4
Disposition of Defective or Recalled Product    15

7.5
Sole Remedy    16

ARTICLE 8
CO-OPERATION    16

8.1
Quarterly Review    16

8.2
Governmental Agencies    16

8.3
Records and Accounting by Corden    16

8.4
Inspection of Records    16

8.5
Access    16

8.6
Notification of Regulatory Inspections    17

8.7
Reports    18

8.8
Regulatory Filings    18

8.9
QA Agreement    19



 
ii
 

- .

--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont.)
Page


ARTICLE 9
TERM AND TERMINATION    19

9.1
Term    19

9.2
Termination for Cause    19

9.3
Product Discontinuation    20

9.4
Obligations on Termination    20

ARTICLE 10
REPRESENTATIONS, WARRANTIES AND COVENANTS    21

10.1
Authority    21

10.2
KindredBio Warranties    21

10.3
Corden Warranties    22

10.4
Debarred Persons    23

10.5
Permits    23

10.6
No Warranty    23

ARTICLE 11
REMEDIES AND INDEMNITIES    23

11.1
Consequential Damages    23

11.2
Corden Indemnity    23

11.3
KindredBio Indemnity    24

ARTICLE 12
CONFIDENTIALITY    24

12.1
Confidential Information    24

12.2
Use of Confidential Information    25

12.3
Exclusions    25

12.4
Photographs and Recordings    26

12.5
Permitted Disclosure    26



 
iii
 

- .

--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont.)
Page


12.6
Return of Confidential Information    26

12.7
Remedies    26

ARTICLE 13
DISPUTE RESOLUTION    26

13.1
Dispute Resolution    26

ARTICLE 14
INTELLECTUAL PROPERTY    28

14.1
Intellectual Property    28

14.2
Inventions    28

14.3
Trademark Rights    29

ARTICLE 15
MISCELLANEOUS    29

15.1
Insurance    29

15.2
Independent Contractors    29

15.3
No Waiver    29

15.4
Assignment    30

15.5
Force Majeure    30

15.6
Notices    30

15.7
Severability    31

15.8
Entire Agreement    31

15.9
Other Terms    31

15.10
No Third Party Benefit or Right    32

15.11
Execution in Counterparts    32

15.12
Use of KindredBio Name    32

15.13
Governing Law    32



 
iv
 

- .

--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont.)
Page










 
v
 

- .

--------------------------------------------------------------------------------






THIS ZIMETA™ (DIPYRONE INJECTION) COMMERCIAL MANUFACTURE AND SUPPLY AGREEMENT
(this “Agreement”) is made as of June 21, 2017 (the “Effective Date”) between
Kindred Biosciences, Inc., a Delaware corporation (“KindredBio”), and Corden
Pharma S.p.A, an Italian shared company (“Corden”).
ARTICLE 1
DEFINITIONS AND INTERPRETATION
1.1    Definitions. The following terms used herein will have the respective
meanings set out below, and grammatical variations of these terms will have
corresponding meanings:
“Active Material” or “API” means metamizole sodium monohydrate, as specified in
accordance with the Specifications, to be purchased by Corden from [* * *], [* *
*] or any other supplier with KindredBio’s prior written approval (“API
Supplier”);
“Affiliate” means, with respect to a Party any company, partnership or other
entity which directly or indirectly controls, is controlled by or is under
common control with the relevant Party. “Control” for this purpose means the
direct or indirect ownership of more than fifty percent (50%) of the outstanding
capital stock or issued share capital of the Party or the legal power to direct
or cause the direction of the general management and policies of the Party,
whether through the ownership of voting securities, by contract, or otherwise.
“Annual Minimum” has the meaning specified in Section 3.1;
“Annual Report” means the annual report to the FDA prepared by KindredBio
regarding the Product as described in Title 21 of the United States Code of
Federal Regulations, Section 314.81(b)(2);
“Applicable Laws” means the applicable provisions of any and all national,
supranational, regional, state, provincial, county and local laws, statutes,
treaties, ordinances, regulations, rules, administrative codes, guidance,
ordinances, by-laws, judgments, decrees, directives, injunctions, permits
(including marketing approvals) or orders of or from any Authority having
jurisdiction over or related to the subject item;
“Authority” means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body, whether
national, supranational, regional, state, provincial, county or local;
“Batch” means a specific quantity of the Product that is intended to have
uniform character and quality, within specified limits, and is produced from a
single run of the Manufacturing Process;
“Breach Notice” will have the meaning specified in Section 8.2(a);
“Business Day” means a day other than a Saturday, Sunday or a day that is a
statutory holiday in the jurisdiction where the Manufacturing Site is located or
in the State of California;


 
1
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


“cGMPs” means, as applicable, current good manufacturing practices as described
in:
(a)    Division 2 of Part C of the Food and Drug Regulations (Canada);
(b)    EC Directive 2003/94EC;
(c)    Parts 210 and 211 of Title 21 of the United States’ Code of Federal
Regulations; and
(d)    ICH guidelines.
together with the latest Health Canada, EMA and FDA guidance documents
pertaining to manufacturing and quality control practice, all as updated,
amended and revised from time to time, and any foreign equivalent current good
manufacturing practices which may apply to the Manufacturing Site or be
applicable to Product which the Parties agree may be sold outside of the
Territory, as well as any cGDP requirements (if applicable), where cGDP means,
that part of quality assurance which ensures that the quality of products is
maintained throughout all stages of the supply chain from the site of
manufacturer to the person authorised or entitled to supply such products to the
public in accordance with applicable EMA directives and guidance documents;
“Certificate of Analysis” means, with respect to a Batch, a statement setting
forth the measured and observable characteristics of the Product from the Batch,
as required by the Specifications, as dated, signed and provided to KindredBio
by Corden prior to delivery of the Product;
“Certificate of Compliance” means a statement signed by Corden that certifies
that a Batch was manufactured, tested, packaged and stored in accordance with
cGMPs and all other Applicable Laws;
“Certificate of Manufacture” means a document identified as such and provided by
Corden to KindredBio which attests that a specific lot of Products has been
produced in accordance with the Specifications.
“Claims” has the meaning specified in Section 10.3;
“CMC” has the meaning specified in Section 7.8(c);
“CVM” means the FDA’s Center for Veterinary Medicine.
“Competing Product” means a pharmaceutical drug containing the API for animal
health and veterinary applications, including such applications for the equine
market, and which is not the Product.
“Components” means, collectively, all packaging components, raw materials,
excipients, ingredients, and other materials other than Active Material,
including labels, product inserts and


 
2
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


other labelling for the Product, required to manufacture the Product in
accordance with the Specifications;
“Confidential Information” has the meaning specified in Section 11.1;
“Corden Indemnitees” has the meaning specified in Section 10.4;
“Corden Intellectual Property” means Intellectual Property generated or derived
by Corden before performing any Manufacturing Services, or developed by Corden
while performing the Manufacturing Services or otherwise generated or derived by
Corden in its business which Intellectual Property is not KindredBio
Intellectual Property;
“Deficiencies” has the meaning specified in Section 7.8(d);
“Deficiency Notice” has the meaning specified in Section 6.1(a);
“Delivery Date” means the date scheduled for Corden to release the Product for
shipment to KindredBio as specified in the Product purchase order or as the
Parties may otherwise agree;
“Delivery Documentation” has the meaning specified in Section 2.1(b);
“Disclosing Party” has the meaning specified in Section 11.1;
“Deviation” means a departure from an established quality standard, including,
but not limited to, that set forth in the QA Agreement, cGMP standard operating
procedure, manufacturing work order, packaging order, raw material or product
specification, analytical control procedure, equipment maintenance schedule, or
any unusual occurrence that could affect the safety, identity, strength, quality
or purity of the Product. Deviations may be either anticipated or unanticipated
departures from established quality standards;
“Effective Date” means the date specified in the introduction to this Agreement;
“EMA” means the European Medicines Agency or any successor agency thereto which
may regulate pharmaceutical products;
“FCA” has the meaning as set forth in the 2010 edition of the International
Commercial Terms published by the International Chamber of Commerce, as amended
or modified from time to time (Incoterms 2010);
“FDA” means the United States Food and Drug Administration or any successor
agency thereto which may regulate pharmaceutical products;
“For-Cause Audit” means an audit performed to investigate a specific quality
failure or process deviation and/or to prepare for a regulatory inspection.
“Force Majeure Event” has the meaning specified in Section 14.5;


 
3
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


“Forecast” has the meaning specified in Section 5.1(a).
“Health Canada” means the section of the Canadian Government known as Health
Canada and includes, among other departments, the Veterinary Drugs Directorate,
the Therapeutic Product Directorate and the Health Products and Food Branch
Inspectorate or any successor agency thereto which may regulate pharmaceutical
products;
“Intellectual Property” means any and all rights in patents, patent
applications, formulae, trademarks, trademark applications, trade-names,
Inventions, copyrights, industrial designs, trade secrets, and know how
including all biological, chemical, biochemical, toxicological, pharmacological
and metabolic material and information and data relating thereto and
formulation, clinical, analytical and stability information and data which have
actual or potential commercial value and are not available in the public domain;
“Invention” means any and all information, results, data, innovation,
improvement, development, discovery, computer program, device, trade secret,
method, know-how, process, technique or the like, whether or not written or
otherwise fixed in any form or medium, regardless of the media on which it is
contained and whether or not patentable or copyrightable;
“Inventory” means all inventories of Finished Product, Components, Active
Material, and work-in-process produced or held by Corden for the manufacture of
the Product;
“KindredBio Indemnitees” has the meaning specified in Section 10.3;
“KindredBio Intellectual Property” means Intellectual Property generated or
derived by KindredBio or any of its Affiliates before entering into this
Agreement or independent of this Agreement, or by Corden or any of its
Affiliates while performing services under the MDA (including the Manufacturing
Process) or any Manufacturing Services or otherwise generated or derived by
Corden or any of its Affiliates, which Intellectual Property is directly related
to, specific to, or dependent upon, the Active Material or the Product;
“KindredBio Property” has the meaning specified in Section 8.4(e);
“Late Delivery” has the meaning specified in Section 5.5(b);
“Latent Defect” means a defect in the Product that was not, and could not
reasonably be expected to have been, found by exercise of ordinary care by
following the Specifications or by visual inspection of the Product at Delivery;
“Late Product” means the Product ordered under a purchase order that is not
delivered on the Delivery Date;
“Losses” has the meaning specified in Section 10.3;
“Manufacturing Process” means the process validated under the MDA for the
manufacture of the Product and any changes thereto agreed upon by the Parties in
writing;


 
4
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


“Manufacturing Services” means the manufacturing, quality control, quality
assurance, stability testing, packaging, labelling, storage and related services
provided by Corden to manufacture the Product in accordance with the
Manufacturing Process using Components and Active Material pursuant to this
Agreement;
“Manufacturing Site” means the facility owned and operated by Corden located at
Viale dell’Industria 3, 20867 Caponago (MB) Italy, where the Manufacturing
Services will be performed and where all Product shall be released and stored
for shipment by KindredBio or KindredBio’s designee;
“MDA” means the Master Development Agreement effective November 1, 2014 between
the Parties;
“Non-Conforming Product” has the meaning specified in Section 6.1(a);
“Out of Specification” or “OOS” means a confirmed result that falls outside the
Specifications.
“Party” and “Parties” means, respectively, each of Corden and KindredBio and
Corden and KindredBio collectively;
“Product” or “Products” means KindredBio’s proprietary Zimeta™ (Dipyrone
Injection);
“Product Warranties” has the meaning specified in Section 9.3(a);
“QA Agreement” means the Quality Assurance Agreement between the Parties in the
form attached as Exhibit B hereto that sets out the quality assurance standards
and responsibilities for the Manufacturing Services to be performed by Corden
for KindredBio, as such agreement may be amended from time to time in accordance
with its terms;
“Recall” means any action (i) by KindredBio or its Affiliates or licensees to
recover title to or possession, or stop distribution, prescription or
consumption, of quantities of the Product sold or shipped to Third Parties
(including, without limitation, the voluntary withdrawal of the Product from the
market) or (ii) by any Regulatory Authorities to detain or destroy any of the
Product. Recall will also include any action by KindredBio or its Affiliates or
licensees to refrain from selling or shipping quantities of the Product to Third
Parties that would have been subject to a Recall if sold or shipped.
“Recipient” has the meaning specified in Section 11.1;
“Regulatory Authority” means the FDA, Health Canada, EMA and any other foreign
regulatory agencies competent to grant marketing approvals for the Product in
the Territory;
“Remediation Period” has the meaning specified in Section 8.2(a);


 
5
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


“Specifications” means the requirements for the Product established by
KindredBio as set forth on Exhibit A, as updated, amended and revised from time
to time by KindredBio in accordance with the terms of this Agreement;
“Technology Transfer” means the transfer by Corden to KindredBio or any Third
Party designated by KindredBio of all information relating to the Manufacturing
Process, all documents, manufacturing instructions, specifications, and any
other relevant documentation, all relevant manufacturing know-how, licenses and
materials (including raw materials specifications) related to the Product that
Corden or its Affiliates, as applicable, controls or has the right to license at
any time during the Term and that is necessary to enable KindredBio or its
designee to manufacture the Product in accordance with the Manufacturing Process
and the Specifications and to comply with applicable regulatory requirements
(including obtaining any necessary regulatory approvals, conducting any required
studies and developing any other regulatory documentation) and all Applicable
Laws in connection with the transfer;
“Term” has the meaning specified in Section 8.1;
“Territory” means all the jurisdictions following the regulatory requirements of
the FDA, Health Canada, the EMA and other Regulatory Authority in any other
jurisdiction for which Corden agrees in writing to manufacture Product in
accordance with this Agreement;
“Third Party” means any party other than KindredBio, Corden and their respective
Affiliates;
“Third Party Rights” means any Intellectual Property of any Third Party; and
1.2    Currency. All monetary amounts expressed in this Agreement are in Euros
(€), unless otherwise expressed in United States Dollars (US$).
1.3    Sections and Headings. The division of this Agreement into Articles,
Sections, Subsections, and Exhibits and the insertion of headings are for
convenience of reference only and will not affect the interpretation of this
Agreement. Unless otherwise indicated, any reference in this Agreement to a
Section, or Exhibit refers to the specified Section, or Exhibit to this
Agreement. In this Agreement, the terms “this Agreement,” “hereof,” “herein,”
“hereunder” and similar expressions refer to this Agreement as a whole and not
to any particular part, Section, or Exhibit of this Agreement.
1.4    Singular Terms. Except as otherwise expressly stated or unless the
context otherwise requires, all references to the singular will include the
plural and vice versa, and all references to “includes” or “including” means
“includes without limitation” or “including without limitation.”
1.5    Exhibits. The following Exhibits are attached to, incorporated in, and
form part of this Agreement:
Exhibit A:    Product Specifications
Exhibit B:    QA Agreement


 
6
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE 2    
CORDEN’S MANUFACTURING SERVICES
2.1    Manufacturing Services. Corden will perform the Manufacturing Services
and supply to KindredBio the Product for the Territory for the price. Corden
will perform the Manufacturing Services in strict compliance with the
Manufacturing Process, Specifications, cGMPs and Applicable Laws. Corden may not
change the Manufacturing Process, the Specifications or the Manufacturing Site
(including facility modifications) or any other aspect of the Manufacturing
Services except with the prior written consent of KindredBio. In performing the
Manufacturing Services, Corden and KindredBio agree that:
(a)    Corden will use Active Material and Components on a first-to-expire,
first-to-use basis to manufacture the Product in accordance with this Agreement.
Corden will not use any Components paid for by KindredBio for any other use or
purpose.
(b)    Corden will perform the quality control and quality assurance testing,
Batch review and release to KindredBio in accordance with the QA Agreement.
Corden will perform its Batch review and release responsibilities in accordance
with Corden’s standard operating procedures, copies of which have been made
available to KindredBio, and will not change Corden’s standard operating
procedures related to the Product in any material respect without KindredBio’s
prior written approval, which approval shall not unreasonably be withheld. Each
time Corden ships the Product to KindredBio or KindredBio’s designee, it will
furnish KindredBio a Certificate of Analysis, Certificate of Compliance,
Certificate of Manufacture and list of any Deviations (“Delivery
Documentation”). The Batch documents, including, but not limited to, Batch
production records, lot packaging/labeling records, equipment set up control,
operating parameters, investigation/non-conformances, and data printouts, raw
material data, and laboratory notebooks will be the exclusive property of
KindredBio. Corden will furnish to KindredBio any information reasonably
required by KindredBio to perform a Technology Transfer or requested by a
Regulatory Authority. Except for Corden Intellectual Property, all information
contained in the Batch documents, including, but not limited to all
Product-related information, shall be KindredBio Property.
(c)    Corden will purchase and test all Active Material and Components at
Corden’s expense in accordance with the Specifications and the QA Agreement.
(d)    Corden will conduct stability testing on the Product in accordance with
the protocols set out in the QA Agreement and the Specifications. Corden will
not make any changes to these testing protocols without prior written consent of
KindredBio. If a confirmed stability test failure occurs, Corden will notify
KindredBio within one (1) Business Day, after which Corden and KindredBio will
jointly determine the proceedings and methods to be undertaken to investigate
the cause of the failure in accordance with the QA Agreement, including which
Party will bear the cost of the investigation. Corden will not be liable for
these costs unless it has failed to perform the Manufacturing Services in
accordance with the Manufacturing Process, the Specifications, the QA Agreement,
cGMPs and Applicable Laws. Corden will give KindredBio all stability test data
and results (including a final report) at KindredBio’s request within five (5)
Business Days following completion of the testing.


 
7
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


(e)    Corden will package the Product in accordance with the Specifications.
KindredBio will be responsible for the cost of artwork development, as
applicable. The Batch numbers and expiration dates will be affixed on the
Product and on the shipping carton of the Product as outlined in the
Specifications and as required by the QA Agreement, cGMPs and Applicable Laws.
KindredBio may, in its sole discretion, make changes to labels, product inserts,
and other packaging for the Product. KindredBio will be responsible for the cost
of labelling obsolescence, when changes occur, as contemplated in this
Agreement. Corden’s name will not appear on the label or anywhere else on the
Product unless (i) required by any Applicable Laws or (ii) Corden consents in
writing to the use of its name. Corden is authorized to hold packaging and
labeling material sufficient to cover the [* * *] of Product volume forecast as
provided in Section 6.1 or the minimum order quantity as provided on Attachment
A.
(f)    At least ten (10) days before the scheduled production date, Corden will
cause to deliver Active Material to the Manufacturing Site, in sufficient
quantity to enable Corden to manufacture and ship the Product by the Delivery
Date. All Active Materials will have been tested by Corden in accordance with
the QA Agreement. All shipments of Active Material will be accompanied by a
certificate of analysis, confirming the identity and purity of the Active
Material.
(g)    Corden will store at no cost to KindredBio Active Material inventory [* *
*] in a controlled and monitored environment and at appropriate conditions in
accordance with Specifications, the QA Agreement, cGMPs and Applicable Laws (the
"Stocking API"). In the event Corden is required to purchase Active Material
inventory in excess of the Stocking API as a result of minimum Active Material
purchase requirements, KindredBio shall pay Corden a reasonable storage fee for
the excess amount as mutually agreed by the Parties.
ARTICLE 3    
KINDREDBIO’S OBLIGATIONS
3.1    KindredBio Requirements. Unless otherwise agreed in this Agreement, for
so long as Corden remains in material compliance with its obligations under this
Agreement, KindredBio will purchase from Corden, and Corden will manufacture,
hereunder at least [* * *] of KindredBio’s requirements for the Product in the
Territory. For each year after the anniversary of the Effective Date, if
KindredBio does not purchase at least [* * *] units of the Product in any year,
prorated for any period of less than a full calendar year (the “Annual
Minimum”), Corden may invoice KindredBio for the number of units of the Product
equal to the difference between the Annual Minimum and the actual number of
units of the Product purchased by KindredBio during such year. If Corden does
not remain in material compliance with its obligations under this Agreement, the
Annual Minimum will no longer apply in addition to any other remedies KindredBio
may have under this Agreement. If this Agreement is terminated by KindredBio
under any of Section 9.2(a)-(d) or by Corden under Section 9.3(b), the Annual
Minimum will not apply to the year in which the Agreement is terminated.
3.2    Payment. KindredBio will pay Corden for the Product in accordance with
this Agreement.


 
8
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


3.3    Active Material and Qualification of Additional Sources of Supply. Corden
will, at its sole cost and expense, deliver or arrange for delivery of Active
Material to Manufacturing Site in accordance with Section 2.1(f). Corden will be
responsible for obtaining the proper release of Active Material from the
applicable customs agency and Regulatory Authority. Corden or Corden’s
designated broker will be the “importer of record” for Active Material imported
to the Manufacturing Site. Active Material will be held by Corden on behalf of
KindredBio as set forth in this Agreement.
ARTICLE 4    
PRICE
4.1    First Year Price. Except as provided in Section 4.3 below, the price for
the Product through December 31, 2017 is as set forth in Attachment A. The price
of the Product for subsequent periods shall be that price, as it may be adjusted
as provided in Sections 4.2. For clarity, Corden is responsible for any import
duties, value added taxes and related refund processing, and export of the
Product, and KindredBio is responsible for shipping and logistics of the Product
FCA the jointly agreed Italy airport or Italy seaport as provided in Section
6.6.
4.2    Subsequent Year Pricing. Except as otherwise stated in Attachment A
related to the initial [* * *] Batches of Product manufactured at the [* *
*]scale, prior to the beginning of each calendar year commencing with 2018, the
Parties shall agree to an annual exchange rate of Euro/US dollar and revised
pricing if supported by Corden’s previous year actualized total cost for the
Product, with such revised pricing capped and in no event shall [* * *] of the
previous year’s price for the Product manufactured at the [* * *] Batch scale
under Attachment A, or [* * *] of the [* * *] Batch scale under Attachment A.
The price of the Product as set forth in Attachment A, as updated in accordance
with this Section 4.2, will be subject to adjustment as of the beginning of such
calendar year based upon the average exchange rate Euro/US dollar prevailing in
any calendar year (“AER”) varying by more than [* * *] with respect to the
initial exchange rate (IER) of 1.0763 USD = 1 Euro. The adjustment, which will
apply retroactively to Product ordered in the relevant semester, will be
determined as follows:
(a)    [* * *]
(b)    [* * *]
In either case, the amount of the adjustment will be added or reduced from the
first invoice issued by Corden Pharma S.p.A after determining the AER, provided
that in no event the price (expressed in Euro), as resulting after computation
of the adjustment, will be lower than Corden’s direct cost of materials, labor
and general expenses related to the production of Product. In connection with
the computation, Corden will deliver to KindredBio budgetary pricing
information, Component costs or other information reasonably requested by
KindredBio or otherwise used by Corden to determine its cost of manufacturing
the Product. Details on the computation of adjustment will be included with each
invoice.
4.3    KindredBio API Purchase.


 
9
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


(a)     As of the Effective Date, [* * *]kilograms of API was purchased from [*
* *] for an aggregate purchase price of €[* * *] (the “KindredBio API Cost”) and
such API was delivered to Corden (the “KindredBio API”). Prior to purchasing
additional API pursuant to this Agreement, Corden shall use the KindredBio API
for manufacture of the Product until its depletion. Corden shall for each batch
of Product using the KindredBio API provide a per vial credit in the amount of
€[* * *] for each vial produced until such time KindredBio has received an
aggregate credit equal to the KindredBio API Cost.


ARTICLE 5    
PRICE ADJUSTMENTS
5.1    Price Adjustments Due to Technical Changes. Changes to the Manufacturing
Process, the Specifications, the QA Agreement or the Manufacturing Site
requested by Corden will only be implemented following the written approval of
KindredBio and will not affect the price unless KindredBio agrees otherwise.
Changes to the Manufacturing Process, the Specifications or the QA Agreement
requested by KindredBio will be implemented only following a technical and cost
review that Corden will perform at KindredBio’s cost, and are subject to
KindredBio and Corden on reaching agreement on any Product price adjustments
required because of the changes. Upon receiving notice of a request by
KindredBio for any such changes, Corden will promptly advise KindredBio in
writing of any scheduling adjustments, cost increases or decreases or other
changes that may result from the requested changes, and (a) will use
commercially reasonable efforts to make any requested change that is in response
to a regulatory or safety issue pertaining to the Product, and (b) will use
commercially reasonable efforts to implement any other change identified in a
KindredBio request by the date requested by KindredBio, or as soon thereafter as
it is commercially reasonable. If KindredBio accepts a proposed price change,
the related change in the Manufacturing Process, the Specifications or the QA
Agreement will be implemented and the price change will become effective.
5.2    Multi-Country Packaging Requirements. If KindredBio decides to have
Corden perform Manufacturing Services for the Product for jurisdictions outside
the Territory, KindredBio will inform Corden of the packaging requirements for
each such jurisdiction and Corden will prepare a quotation for consideration by
KindredBio of any additional costs for Components and the changeover fees for
the Product destined for each such jurisdiction. Any agreed additional packaging
requirements and related packaging costs and change-over fees will be set out in
a written amendment to this Agreement.
ARTICLE 6    
ORDERS, SHIPMENT, INVOICING, PAYMENT
6.1    Forecasts and purchase orders.
(a)    Forecast. Concurrently with the execution and delivery of this Agreement,
KindredBio has furnished to Corden a written, non-binding forecast (“Forecast”)
of the volume of Product that KindredBio anticipates it will require to be
manufactured and delivered to


 
10
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


KindredBio during the twelve (12) month period following the Effective Date.
Thereafter, KindredBio will furnish Corden with a monthly rolling Forecast for
the succeeding twelve (12) month period.
(b)    Acceptance of Purchase Orders. KindredBio shall place purchase orders
binding on KindredBio for the Product it wishes to purchase at [* * *] (or
earlier as may be reasonably requested by Corden) prior to the Delivery Date.
Purchase orders shall include (i) the quantity of Product and (ii) the Delivery
Date. All Product shall be stored in Corden’s warehouse at the Manufacturing
Site pending shipment to KindredBio. Corden will accept or reject KindredBio’s
purchase orders for Product by sending an acknowledgement to KindredBio within
five (5) Business Days of its receipt of the purchase order. The acknowledgement
will include, subject to confirmation from KindredBio, the Delivery Date for the
Product ordered. The Delivery Date may be amended by written agreement of the
Parties or as set forth in this Agreement. If Corden fails to send an
acknowledgement to KindredBio within the five (5) Business Day period, then the
purchase order will be deemed to have been accepted by Corden. Corden will
accept purchase orders submitted in accordance with this Agreement. If Corden
will not be able to make Product available by the Delivery Date specified in a
purchase order, Corden will promptly notify KindredBio and take such actions as
requested by KindredBio to make as much of the Product subject to the purchase
order available as soon as possible on or after the Delivery Date. If Corden
rejects a purchase order submitted in accordance with this Agreement, without
limiting KindredBio’s other rights and remedies hereunder, KindredBio may obtain
the ordered Product from another supplier, and such Product will be credited to
KindredBio against the Annual Minimum. If Corden rejects two or more purchase
orders in a six (6) month period, the Annual Minimum will no longer apply.
6.2    Corden Fulfillment of Forecasts. Subject to the terms of this Agreement,
Corden shall manufacture and supply, in each calendar quarter, the Product in
quantities sufficient to fulfill all purchase orders placed by KindredBio up to
[* * *] of the Forecast for such quarter (“Forecast Cap”). For clarity, in
calculating the Forecast Cap, the permissible Forecast Cap shall be rounded up
to the nearest whole Batch and be in compliance with the agreed Forecast Cap.
Notwithstanding the forgoing, purchase orders placed before December 31, 2017
shall not be subject to Forecast Cap.
6.3    Supplemental Orders. KindredBio may submit supplemental purchase orders
for additional Product throughout the Term. Corden will notify KindredBio as
soon as practicable, but in no event later than ten (10) Business Days after the
date of the purchase order, as to when the supplemental purchase order is to be
filled. Corden will use commercially reasonable efforts to fill supplemental
purchase orders within three (3) months of receipt.
6.4    Corden Failure to Supply. With the exception of Force Majeure and
purchase orders placed prior to December 31, 2017, in the event that Corden
fails in a calendar quarter to provide KindredBio with at least[* * *]of Product
in its purchase orders by the scheduled Delivery Date (“Failure to Supply”), the
price of Product that is delivered late will be reduced by [* * *]. Further, the
shortfall of such purchase orders will be delivered within ten (10) Business
Days. If


 
11
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


the Failure Supply is more than sixty (60) days after the Delivery Date,
KindredBio may cancel the purchase order and the requirements set forth in
Section 4.1 will no longer apply.
6.5    Competing Product. During the Term of this Agreement, and for an
additional period of six (6) months following the expiration or termination of
this Agreement, in addition to other limitations with respect to the use of
KindredBio’s Intellectual Property, Corden shall not manufacture or supply any
Competing Product for itself or for or on behalf of any Third Party.
6.6    Shipment. KindredBio will be responsible for shipment of the Product,
which shipment will be made FCA the jointly agreed Italy airport or Italy
seaport (Incoterms 2010). Risk of loss or of damage to the Product will remain
with Corden until the Product is loaded at the agreed upon Italy airport or the
Italy seaport and onto the carrier’s vehicle for shipment, at which time risk of
loss or damage will transfer to KindredBio. For clarity, Corden or Corden’s
designee will obtain any export license or other official authorization
necessary to export the Product, and KindredBio (or its designee) shall arrange
for insurance and will select the freight carrier used to ship Product to
KindredBio or its designee (including KindredBio’s 3PL).
6.7    Late Delivery.
(a)    Corden will release the Product ordered under a purchase order on the
applicable Delivery Date. The Parties agree that they will work together closely
to expedite deliveries of the Product.
(b)    If Corden is unable to release [* * *] of the quantity of Product ordered
under a purchase order within ten (10) days of the Delivery Date and the balance
by thirty (30) days of the Delivery Date due to an act or omission by Corden (in
either case a “Late Delivery”), KindredBio will receive a credit from Corden for
the Late Delivery that will be applied against the purchase price under the next
purchase order. The credit will be [* * *] of the price of the quantity of
Product not delivered by Corden under the purchase order (i.e., KindredBio
Credit = Quantity purchase ordered in the purchase order – Actual Delivery
Quantity of Product x price x [* * *]). Corden will use commercially reasonable
efforts to provide the late the Product within ten (10) days. If Corden makes
two or more Late Deliveries for the same the Product in the same calendar
quarter, KindredBio will receive an additional credit of [* * *] from Corden for
the Late Deliveries that will be applied against the purchase price under the
next purchase order. The total credit will be [* * *] of the price of the
quantities of the Product not delivered by Corden under the purchase order
(i.e., KindredBio Credit = Quantity purchase ordered in the purchase order –
Actual Delivery Quantities of the Product x price x [* * *]. Without limiting
KindredBio’s other rights or remedies in this Agreement, if Corden makes two or
more Late Deliveries within a six (6)-month period, the Parties will meet and
agree on and implement a delivery improvement action plan within five (5)
Business Days. If, after the delivery improvement plan is in place, two
additional Late Deliveries occur within a six (6)-month period, these Late
Deliveries may be considered a material breach of this Agreement by Corden under
Section 9.2(a) and Corden will not be allowed any further opportunity to remedy
the material breach.


 
12
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


(c)    A Late Delivery will not include any delay in shipment of Product caused
by events outside of Corden’s reasonable control, such as a Force Majeure Event
or a delay in delivery.
6.8    Invoices and Payment. Invoices will be sent by email to
ap@kindredbio.com, with a copy to any additional email address given by
KindredBio to Corden in writing, and must include the applicable KindredBio PO
number. Invoices will be sent when the Product is manufactured and released by
Corden to KindredBio. Corden will also submit to KindredBio, with each shipment
of the Product, a duplicate copy of the invoice covering the shipment and the
associated Delivery Documentation. Each invoice will, to the extent applicable,
identify KindredBio’s Manufacturing Services purchase order number, the Product
number, name and quantity, unit price, freight charges, Delivery Documentation
and the total amount to be paid by KindredBio. KindredBio will pay each invoice
within thirty (30) days of receipt to the email address set forth in this
paragraph. If any portion of an invoice is disputed, KindredBio will pay Corden
for the undisputed amount and the Parties will use good faith efforts to
reconcile the disputed amount as soon as practicable, but in no case more than
sixty (60) days. The Late Delivery credits set forth in Section 6.7(b) are only
available to KindredBio if all outstanding undisputed invoices have been paid in
full or are within thirty (30) days outstanding from the invoice date when the
Late Delivery arose. In the case of a Deficiency Notice, payments will be due
within thirty (30) days following receipt of a replacement Batch or Batches that
are not subject to a Deficiency Notice. Batches that are determined to have a
Latent Defect due to Corden will be either credited against future Batches or
refunded at the sole discretion of KindredBio. No payments will be due for
Non-Conforming Product, and Corden will use commercially reasonable efforts to
replace the Non-Conforming Product within ten (10) days.
ARTICLE 7    
PRODUCT CLAIMS AND RECALLS
7.1    Product Claims.
(a)    Product Claims. KindredBio has the right to reject any shipment of the
Product or any portion thereof that does not conform to the Product Warranties
set forth in Section 10.3(a) (the “Non-Conforming Product”), without
invalidating any portion of the shipment of the Product that conforms to the
Product Warranties. KindredBio or KindredBio’s designee will inspect the Product
manufactured by Corden upon release at the Manufacturing Site or the agreed
delivery location specified in Section 6.6 above, and KindredBio will give
Corden written notice (a “Deficiency Notice”) of all claims for Non-Conforming
Product within forty-five (45) days after KindredBio’s or KindredBio’s
designee’s receipt of the Product and the Delivery Documentation thereof (or, in
the case of Latent Defect, within ten (10) days after confirmation by
KindredBio, its Affiliate or any licensee, distributor or other Third Party, but
not after the expiration date of the Product). If KindredBio fails to give
Corden the Deficiency Notice within such forty-five (45) day period, then the
delivery will be deemed to have been accepted by KindredBio on the forty-fifth
(45th) day after delivery or confirmation, as applicable. Except as set out in
Section 6.3, Corden will have no liability for any Deviations for which it has
not received notice within the applicable forty-five (45) day period, except for
a Latent Defect.


 
13
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


(b)    Determination of Deficiency. Upon receipt of a Deficiency Notice, Corden
will have ten (10) days to advise KindredBio by notice in writing that it
disagrees with the substance of the Deficiency Notice. Should Corden fail to
provide such notice to KindredBio within the ten (10) day period, then Corden
will be deemed to agree with the contents of the Deficiency Notice. If
KindredBio and Corden fail to agree within ten (10) days after Corden’s notice
to KindredBio as to whether any the Product identified in the Deficiency Notice
is Non-Conforming Product, then the Parties will mutually select an independent
laboratory or expert to evaluate if the Product is Non-Conforming Product. This
evaluation will be binding on the Parties. If the independent laboratory or
expert determines that any Product is Non-Conforming Product, KindredBio may
reject those the Product in the manner contemplated in this Section 6.1 and
Corden will be responsible for the cost of the evaluation. If the independent
laboratory determines that the Product conform to the Product Warranties, then
KindredBio will be deemed to have accepted delivery of the Product on the
forty-fifth (45th) day after release (or, in the case of any defects not
reasonably susceptible to discovery upon delivery of the Product, on the tenth
(10th) day after confirmation thereof by KindredBio, but not after the
expiration date of the Product) and KindredBio will be responsible for the cost
of the evaluation.
(c)    Shortages. Claims for shortages in the amount of the Product shipped by
Corden will be dealt with by reasonable agreement of the Parties.
7.2    Product Recalls and Returns.
(a)    Records and Notice. Corden and KindredBio will each maintain records
necessary to permit a Recall of any the Product delivered to KindredBio or
customers of KindredBio. Each Party will promptly notify the other by telephone
to the contacts designated in the QA Agreement (to be confirmed in writing) of
any information which might affect the marketability, safety or effectiveness of
the Product or which might result in the Recall or seizure of the Product within
one (1) Business Day. Upon receiving this notice or upon this discovery, each
Party will stop making any further shipments of any the Product in either
Party’s possession or control until KindredBio has made a decision as to whether
a Recall or some other corrective action is necessary. The decision to initiate
a Recall or to take some other corrective action, if any, will be made and
implemented by KindredBio.
(b)    Recalls. If (i) any Regulatory Authority issues a directive, order or,
following the issuance of a safety warning or alert about a the Product, a
written request that any the Product be Recalled, (ii) a court of competent
jurisdiction orders a Recall, or (iii) KindredBio determines that any the
Product should be Recalled or that a “Dear Doctor” letter is required relating
the restrictions on the use of any the Product, Corden will co-operate as
reasonably required by KindredBio, having regard to all Applicable Laws.
(c)    Product Returns. KindredBio will have the responsibility for handling
customer returns of the Product. Corden will provide KindredBio any assistance
that KindredBio may reasonably require to handle the returns including, if
requested by KindredBio, appropriate investigations.


 
14
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


7.3    Corden’s Responsibility for Non-Conforming and Recalled Product.
(a)    Non-Conforming Product. If KindredBio rejects the Product under Section
7.1, KindredBio will not be required to pay for the Product under Sections 3.2
and 6.8 and Corden will promptly, at KindredBio’s election, either: (i) refund
the amount paid for the Non-Conforming Product if KindredBio previously paid for
the Product; (ii) offset the amount paid for the Non-Conforming Product, if
KindredBio previously paid for the Product, against other amounts due to Corden
hereunder; or (iii) at Corden’s sole expense, replace the Product with
conforming the Product without KindredBio being liable for payment therefor
under Sections 3.2 and 6.8.
(b)    Recalled Product. If a Recall or return of the Product results from, or
arises out of, a failure by Corden to perform the Manufacturing Services in
accordance with the terms of this Agreement, including the warranties set forth
in Sections 10.3 and 10.4 or other negligence or willful misconduct of Corden,
Corden will be responsible for the documented costs and out-of-pocket expenses
of the Recall or return and will promptly, at the election of KindredBio,
either: (i) refund the amount paid for the Recalled or returned the Product and
the cost incurred by KindredBio for the KindredBio API used in the Product; (ii)
offset the amount paid for the Recalled or returned the Product and the cost
incurred by KindredBio for KindredBio API used in the Product, against other
amounts due to Corden hereunder; or (iii) replace the Recalled or returned
Product with conforming Product, at Corden’s sole expense, as promptly as
practical without KindredBio being liable for payment therefor under Section
3.2. In all other circumstances, Recalls, returns or other corrective actions
will be made at KindredBio’s cost and expense. For clarification, any refund of
the amount paid by KindredBio for the Recall or return of the Product that is
paid by Corden subject to this Section 7.3(b) will not be considered a liability
under, and therefore will not be subject to, Section 11.2(a).
(c)    Product Rejection for Finished Product Specification Failure. If a Batch
or portion of a Batch of the Product does not meet a finished the Product
Specification despite Corden’s assertion that it manufactured the Product in
accordance with the agreed upon process specifications, the Batch production
record, and Corden’s standard operating procedures for manufacturing, the
Parties agree that they will mutually select an independent laboratory or expert
to evaluate if such laboratory or expert can determine why the Product do not
meet the Product Specifications. The evaluation will be binding on the Parties.
If the independent laboratory or expert determines that the Product is
Non-Conforming due to an act or omission by Corden or does not otherwise comply
with the terms of this Agreement, KindredBio may reject the Product in the
manner contemplated by Section 7.1 and Corden will be responsible for the cost
of the evaluation. If the independent laboratory determines that the Corden
complied with the Manufacturing Process, the Batch production record, and
Corden’s standard operating procedures and that the Product does not meet the
Product Specifications, KindredBio will be responsible for the cost of the
evaluation and will pay Corden the price of the Non-Conforming Product.
(d)    Except as set forth in Sections 7.3(a) and (b) above, Corden will not be
liable to KindredBio nor have any responsibility to KindredBio for any
deficiencies in, or other liabilities


 
15
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


associated with, any Product manufactured by it (collectively, the “Product
Claims”). For greater clarity, Corden will have no obligation for any Product
Claims to the extent the Product Claim (i) is caused by deficiencies in the
Specifications, the safety, efficacy, or marketability of the Product
manufactured in accordance with this Agreement and conforming to the
Specifications or any distribution thereof, (ii) results from a defect in a
Component that is not reasonably discoverable by Corden using the methods set
forth in the Specifications or as otherwise provided in this Agreement, (iii)
results from a defect in the Active Material that is not reasonably discoverable
by Corden using the methods set forth in the Specifications or as otherwise
provided in this Agreement, (iv) is caused by actions of Third Parties occurring
after the Product is shipped by Corden under Section 6.6, (v) is due to
packaging design or labelling defects or omissions for which neither Corden nor
any of its Affiliates or its or their employees, agents or subcontractors has
any responsibility, (vi) is due to any unascertainable reason despite Corden
having performed the Manufacturing Services in accordance with the QA Agreement,
Specifications, cGMPs, Applicable Laws, and the other terms of this Agreement,
as determined by an independent laboratory or expert as set forth in Section
7.3(c) above; or (vii) is due to any breach by KindredBio of its obligations
under this Agreement.
7.4    Disposition of Defective or Recalled Product. KindredBio will not dispose
of any damaged, defective, returned, Non-Conforming or Recalled Product for
which it intends to assert a claim against Corden without Corden’s prior written
authorization to do so, which will not be unreasonably withheld or delayed.
Alternatively, Corden may instruct KindredBio to return the Product to Corden.
Corden will bear the cost of disposition (including any applicable shipping
charges, storage fees or the cost of destruction) for any damaged, defective,
returned or Recalled Product for which it bears responsibility under Section 7.1
or 7.3. In all other circumstances, KindredBio will bear the cost of
disposition, including all applicable fees for Manufacturing Services, for any
damaged, defective, returned, or Recalled Product.
7.5    Sole Remedy. Except for the indemnity set forth in Section 11.2 and
subject to the limitations set forth in Sections 11.1 and 11.2, the remedies
described in this Article 7 will be KindredBio’s sole remedy for any failure by
Corden to supply the Product that conform to the Product Warranties.
ARTICLE 8    
CO-OPERATION
8.1    Quarterly Review. Each Party will forthwith upon execution of this
Agreement appoint one of its employees to be a relationship manager responsible
for liaison between the Parties. The relationship managers will meet, in person
or by conference telephone or other remote means, at least once each quarter to
review the current status of the business relationship and manage any issues
that have arisen.
8.2    Governmental Agencies. Subject to Section 8.8, Corden may communicate
with any governmental agency, including but not limited to governmental agencies
responsible for granting regulatory approval for the Product, regarding the
Product only if, in the opinion of Corden’s counsel, the communication is
necessary to comply with the terms of this Agreement or the requirements of any
Applicable Law and a representative of KindredBio is present for a


 
16
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


verbal communication or has reviewed and approved a written communication.
Corden will notify KindredBio immediately upon and in any event within one (1)
Business Day after receiving any request from a Regulatory Authority for
communication related to the Product.
8.3    Records and Accounting by Corden. Corden will keep records of the
manufacture and testing of the Product (including evidence on the testing of raw
materials, Active Material, packaging and labeling materials as required by the
QA Agreement), and retain a minimum of three (3) samples per batch of the
Product as are necessary to comply with applicable manufacturing regulatory
requirements, as well as to assist with resolving any Product complaints and
other similar investigations. Copies of the records and samples will be retained
for ten (10) years or one (1) year following the date of the Product expiry
(whichever is longer), or longer if required by Applicable Law, at which time
KindredBio will be contacted concerning the delivery and destruction of the
documents and/or samples of the Product at least forty-five (45) days prior to
the destruction of the documents or samples. Corden will not store these
documents or samples beyond the time period set forth above.
8.4    Inspection of Records. KindredBio or its designee may inspect Corden
reports and records relating to this Agreement during normal business hours and
with reasonable advance notice of at least seven (7) Business Days, but a Corden
representative must be present during the inspection. In addition, as more fully
set forth in Section 4.2, KindredBio will have the right to allow an independent
Third Party auditor to review the information supporting the price adjustments
made under Sections 4.2, 4.3 and 5.1.
8.5    Access. Corden will give KindredBio reasonable access at agreed times to
procedures and documentation relevant to the Product, and to the areas of the
Manufacturing Site in which the Product is manufactured, stored, handled or
shipped, to permit KindredBio to verify that the Manufacturing Services are
being performed in accordance with the Specifications, the QA Agreement, cGMPs,
and Applicable Laws. But, with the exception of “For-Cause” Audits, KindredBio
will be limited each year to one cGMPs-type audit, lasting no more than five (5)
days, and involving no more than two (2) auditors. KindredBio may request
additional cGMP-type audits, additional audit days, or the participation of
additional auditors subject to payment to Corden of a fee [* * *]. The right of
access set forth in this Section 7.5 will not include a right to access or
inspect Corden’s financial records. In addition, upon the request of any
Regulatory Authority having jurisdiction over the manufacture of the Product
hereunder, the Regulatory Authority will have access to observe, audit and
inspect any Manufacturing Site and Corden’s procedures used for the manufacture,
release and stability testing or warehousing of the Product and to audit those
facilities and procedures for compliance with cGMPs and other Applicable Laws.
Corden specifically agrees to cooperate with any inspection by a Regulatory
Authority, whether prior to or after Regulatory Approval of the Product, and to
provide KindredBio a copy of any inspection or audit report resulting from the
inspection within three (3) Business Days from receiving the report. KindredBio
may be present at the Manufacturing Site for consultation during any such
inspection.
(a)    Year End Physical Inventory Inspection Access. Prior to the end of each
calendar year, and in addition to the access rights covered under 8.5 above,
upon mutual agreement of the


 
17
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


specific date between the Parties, representatives of KindredBio (or its
designee) and the independent auditors of KindredBio, shall be permitted to
perform a physical audit and physical count of the amount of inventory of
Kindred API, Product, work in process, and other Components that KindredBio
purchased and supplied to Corden, stored at the Manufacturing Site, and if
applicable, at any other facilities of Corden, or its Approved Subcontractor
where such KindredBio inventory may be stored.
8.6    Notification of Regulatory Inspections. Corden will notify KindredBio
within one (1) Business Day of any inspection, receipt of notice of any
inspection or any request for samples by any governmental agency specifically
involving the Product. Corden will also notify KindredBio within three (3)
Business Days of receipt of any form 483’s or warning letters or any other
significant regulatory action or finding which could directly or indirectly
impact the regulatory status of the Product or Corden’s ability to perform the
Manufacturing Services. Within three (3) Business Days of receipt, Corden will
provide KindredBio with a reasonable description of the notifications and
inspections and all supporting documentation, including, as applicable, all form
483’s and warning letters or similar warning or objection, responses and all
other correspondence and discussions of the applicable Regulatory Authority,
which should be redacted to protect the confidential information of Third
Parties. Corden will discuss with KindredBio and consider in good faith any
comments provided by KindredBio on the proposed response. Additionally, Corden
will obtain KindredBio’s prior approval of any such responses related to the
Product. Corden will use commercially reasonable efforts to address and rectify
any issues or problems in its manufacturing facility or procedures and any
objections or warnings raised by the Regulatory Authority as soon as practicable
and to continue to manufacture and supply to KindredBio, in compliance with all
Applicable Laws and the terms of this Agreement, the Product ordered by
KindredBio. After the filing of a response with the FDA or other Regulatory
Authority, Corden will notify KindredBio of any further contacts with the
Regulatory Authority relating to the subject matter of the response. KindredBio
may attend any inspection by any governmental agency specifically involving the
Product.
8.7    Reports. Corden will supply on an annual basis all the Product data in
its control, including release test results, complaint test results, and all
investigations (in manufacturing, testing, and storage), that KindredBio
reasonably requires in order to complete any filing under any applicable
regulatory regime, including any Annual Report that KindredBio is required to
file with the FDA or any other Regulatory Authority or other information related
to the performance of the Manufacturing Services mandated by a Regulatory
Authority. Corden will promptly provide a copy of the Annual Report to
KindredBio at no additional cost. Corden shall also supply to KindredBio on a
monthly basis, no later than the fifth (5th) business day of each month, all
inventory reports of work-in-process and finished goods inventories. Any
additional report requested by KindredBio beyond the scope of cGMPs and
customary FDA or other Regulatory Authority requirements may be subject to an
additional fee to be agreed upon between Corden and KindredBio.
8.8    Regulatory Filings.


 
18
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


(a)    Regulatory Authority. KindredBio will have the sole right and
responsibility for filing all documents with all Regulatory Authorities and
taking any other actions that may be required for the receipt or maintenance of
Regulatory Authority approval for the manufacture, import, export, distribution,
marketing, sale, pricing or reimbursement of the Product. Corden will assist
KindredBio, to the extent consistent with Corden’s obligations under this
Agreement, to obtain Regulatory Authority approval for the commercial
manufacture of the Product as quickly as reasonably possible. KindredBio will
provide copies of relevant sections of regulatory filings to Corden that are
necessary for Corden to ensure compliance of the manufacturing processes to
those submitted to Regulatory Authorities.
(b)    Verification of Data. Prior to filing any documents with any Regulatory
Authority that incorporate data generated by Corden, KindredBio will give Corden
a copy of the documents incorporating this data to give Corden the opportunity
to verify the accuracy and regulatory validity of those documents as they relate
to Corden generated data. Corden requires fourteen (14) days to perform this
review but the Parties may agree to a shorter time for the review as needed,
including as mandated by a Regulatory Authority. These documents will be
Confidential Information of KindredBio.
(c)    Verification of CMC. Prior to filing with any Regulatory Authority any
documentation which is or is equivalent to the FDA’s CVM’s Chemistry and
Manufacturing Controls (all such documentation herein referred to as “CMC”)
related to any Marketing Authorization, such as an Animal New Drug Application,
KindredBio will give Corden a copy of the CMC as well as all supporting
documents which have been relied upon to prepare the CMC that directly relate to
the Manufacturing Services provided by Corden. This disclosure will permit
Corden to verify that the CMC accurately describes the work that Corden has
performed and the manufacturing processes that Corden will perform under this
Agreement. Corden requires 14 days to perform this review but the Parties may
agree to a shorter time for the review as needed. KindredBio will give Corden
copies of all Regulatory Authority filings at the time of submission to the
extent containing CMC information that directly relate to the Manufacturing
Services provided by Corden and may redact this information to protect the
Confidential Information of any Third Party.
(d)    Deficiencies. If, in Corden’s sole discretion, acting reasonably, Corden
determines that any of the information given by KindredBio under clauses (b) and
(c) above is inaccurate or deficient in any material respect (the
“Deficiencies”), Corden will notify KindredBio in writing of the Deficiencies as
promptly as practical and in any case within the time frame set forth in clause
(b) or (c), as applicable. The Parties will work together to have the
Deficiencies resolved prior to any pre-approval inspection.
(e)    KindredBio Responsibility. For clarity, the Parties agree that in
reviewing the documents referred to in clause (b) above, Corden’s role will be
limited to verifying the accuracy of the description of the work undertaken or
to be undertaken by Corden. Subject to the foregoing, Corden will not assume any
responsibility for the accuracy of any application for receipt of an approval by
a Regulatory Authority. The KindredBio is solely responsible for the


 
19
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


preparation and filing of the application for approval by the Regulatory
Authority and any relevant costs will be borne by KindredBio.
(f)    Inspection by Regulatory Authorities. If KindredBio does not give Corden
the documents requested under clause (b) above within the time specified and if
Corden reasonably believes that Corden’s standing with a Regulatory Authority
may be jeopardized, Corden may, in its sole discretion, delay or postpone any
inspection by the Regulatory Authority until Corden has reviewed the requested
documents that directly relate to the Manufacturing Services provided by Corden
and is satisfied with their contents.
8.9    QA Agreement. For clarification, if there is any conflict between the
terms and conditions of this Agreement, including this Article 8, and the terms
and conditions of the QA Agreement, the terms and conditions of the QA Agreement
will control with regard to topics directly related to quality and compliance
only.
ARTICLE 9    
TERM AND TERMINATION
9.1    Term; Renewal. The term of this Agreement will commence on the Effective
Date and, unless terminated earlier in accordance with this Agreement, will
continue for a period of three (3) years. This Agreement shall automatically
extend for one additional period of two (2) years at the end of the initial
term, provided that neither party is in material breach of this Agreement and
unless either party gives written notice to the other party of its intention not
to renew at least six (6) months prior to the end of the Initial Term. The
initial term, as it may be extended as provided above, is any extension period
referred to as the “Term.”
9.2    Termination for Cause.
(a)    Either Party at its sole option may terminate this Agreement upon written
notice where the other Party has failed to remedy a material breach of any of
its representations, warranties, or other obligations under this Agreement
within sixty (60) days following receipt of a written notice (the “Remediation
Period”) of the breach that expressly states that it is a notice under this
Section 9.2(a) (a “Breach Notice”). The aggrieved Party’s right to terminate
this Agreement under this Section 9.2(a) may only be exercised for a period of
sixty (60) days following the expiration of the Remediation Period (where the
breach has not been remedied) and if the termination right is not exercised
during this period then the aggrieved Party will be deemed to have waived the
breach of the representation, warranty, or obligation described in the Breach
Notice.
(b)    Either Party at its sole option may immediately terminate this Agreement
upon written notice to the other Party if: (i) the other Party is declared
insolvent or bankrupt by a court of competent jurisdiction; (ii) a voluntary
petition of bankruptcy is filed in any court of competent jurisdiction by the
other Party; or (iii) this Agreement is assigned by the other Party for the
benefit of creditors.


 
20
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


(c)    KindredBio may terminate this Agreement upon at least thirty (30) days’
prior written notice, if any Authority takes any action, or raises any
objection, that prevents KindredBio from importing, exporting, purchasing, or
selling the Product, or KindredBio (or its Affiliate or licensee) determines
that for safety or efficacy reasons KindredBio is not going to continue to
develop or commercialize the Product.
(d)    KindredBio may terminate this Agreement at any time upon written notice
to Corden, without limiting KindredBio’s other rights or remedies under this
Agreement, if any Authority takes any enforcement action regarding the
Manufacturing Site that relates to the Product or could reasonably be expected
to adversely affect the ability of Corden to supply the Product hereunder.
9.3    Product Discontinuation; Other Termination.
(a)    Except for terminations under the other termination provisions of this
Agreement (including Sections 9.2, 9.4 and 15.5), KindredBio will give Corden at
least six (6) months’ advance notice if it intends to no longer order the
Product for any reason.
(b)    Corden will give KindredBio at least twenty-four (24) months’ advance
notice if it intends to terminate this Agreement for any reason.
9.4    Obligations on Termination. If this Agreement is terminated for any
reason:
(a)    Upon receipt of notice of termination of this Agreement for any reason,
Corden will provide assistance to KindredBio in a Technology Transfer.
KindredBio will be responsible for all costs associated with the Technology
Transfer, except in the event of a termination of this Agreement by KindredBio
under any of Sections 9.2(a)-(d), in which event Corden shall be responsible for
such costs. In all circumstances, Corden will use commercially reasonable
efforts to meet the timeline requested by KindredBio.
(b)    KindredBio will take delivery of and pay for all unused Active Material
(which payment shall be offset by that portion of any VAT tax which Corden has
received, requested to receive, or otherwise eligible for a VAT tax refund) and
undelivered Product that has been manufactured under a KindredBio purchase order
and in compliance with the terms of this Agreement, at the price in effect at
the time the purchase order was placed; and
(c)    KindredBio will use commercially reasonable efforts, at its own expense,
to remove from each Manufacturing Site, within ninety (90) days, all unused
Active Material, undelivered Product or other property owned by KindredBio
related to this Agreement and located at a Manufacturing Site or that is
otherwise under Corden’s care and control (“KindredBio Property”). If KindredBio
fails to remove KindredBio Property within ninety (90) days following the
completion, termination, or expiration of the Product Agreement, KindredBio will
pay Corden any third-party storage charges invoiced to Corden regarding
KindredBio Property. Corden will invoice KindredBio for the storage charges as
similarly set forth in Section 2.1(g) of this Agreement.


 
21
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


Any termination or expiration of this Agreement will not affect any outstanding
obligations or payments due prior to the termination or expiration, nor will it
prejudice any other remedies that the Parties may have under this Agreement. For
greater certainty, expiration or termination of this Agreement for any reason
will not affect the obligations and responsibilities of the Parties under
Articles 11, 12, 13 14, and 15, and Sections 6.5, 6.6, 6.8, 8.3, 8.4, 9.4, and
10.3 all of which survive any termination.
ARTICLE 10    
REPRESENTATIONS, WARRANTIES AND COVENANTS
10.1    Authority. Each Party covenants, represents, and warrants to the other
Party as of the Effective Date that: (a) it has the full right and authority to
enter into this Agreement and that it is not aware of any impediment that would
inhibit its ability to perform its obligations hereunder and has taken all
necessary action on its part to authorize the performance of the obligations;
(b) the execution and delivery of this Agreement and the performance of the
Party’s obligations hereunder (i) do not conflict with or violate any
requirement of Applicable Laws and (ii) do not conflict with, or constitute a
default or require any consent under, any contractual obligation of the Party;
(c) it is duly organized, validly existing and in good standing under the laws
of the state or country in which it is organized; and (d) this Agreement has
been duly executed and delivered on behalf of the Party, and constitutes a
legal, valid, binding obligation of the Party, enforceable against the Party in
accordance with its terms.
10.2    KindredBio Warranties. KindredBio covenants, represents, and warrants
that:
(a)    Non-Infringement.
(i)    the Specifications are its or its Affiliate’s property and KindredBio may
lawfully disclose the Specifications to Corden;
(ii)    any KindredBio Intellectual Property provided by KindredBio for use by
Corden in performing the Manufacturing Services according to the Specifications
and the other terms of this Agreement (i) is owned or controlled by KindredBio
or its Affiliate, (ii) may be lawfully used by Corden as directed by KindredBio,
and (iii) when used by Corden according to the Specifications and the other
terms of this Agreement does not infringe any Third Party Rights known to
KindredBio; and
(iii)    as of the Effective Date, there are no actions or other legal
proceedings to which KindredBio is a party or of which KindredBio is aware,
concerning the infringement of Third Party Rights related to any of the
Specifications, or the sale, use, or other disposition of the Product made in
accordance with the Specifications; and
(b)    Quality and Compliance.
(i)    the Specifications conform to cGMPs and Applicable Laws.


 
22
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


10.3    Corden Warranties. Corden covenants, represents, and warrants that:
(a)    (1) the Product delivered hereunder will: (i) conform to the applicable
Specifications; (ii) be free and clear of any and all encumbrances, liens, or
other third-party claims; (iii) have been manufactured, packaged, labelled and
delivered in compliance with the QA Agreement, cGMPs and Applicable Laws and in
accordance with Manufacturing Process; (iv) not be adulterated or misbranded
within the meaning of the United States Food, Drug and Cosmetic Act, as amended,
and any regulations promulgated thereunder or comparable provisions under the
laws and regulations of any other applicable jurisdiction (collectively, the
“Act”); and (v) not be articles that, under the provisions of the Act, may not
be introduced into commerce; and (2) the Manufacturing Process and the
Manufacturing Services will not infringe any Third Party Rights (collectively,
the “Product Warranties”);
(b)    it will perform the Manufacturing Services in accordance with the QA
Agreement, Specifications, cGMPs, and Applicable Laws;
(c)    KindredBio will be entitled to rely upon the Delivery Documentation,
Batch documents and other information provided by Corden to base its decision
for the release of the Product to the market.
(d)    the Product will at all times be free and clear of any and all
encumbrances, liens, or other third party claims;
(e)    any Corden Intellectual Property used by Corden to perform the
Manufacturing Services (i) is Corden’s or its Affiliate’s unencumbered property,
(ii) may be lawfully used by Corden, and (iii) does not infringe and will not
infringe any Third Party Rights.
(f)    Corden will not pledge or otherwise transfer, without KindredBio’s prior
written consent or any work-in-process or finished goods inventory of Products,
other than to KindredBio or KindredBio’s designee as expressly provided in this
Agreement;
(g)    Corden will maintain reasonable security policies at the Facility to
protect the integrity of the Products and all other KindredBio assets, tangible
and intangible, at the Facility; and
(h)    during the Term, Corden will maintain a temperature-controlled,
humidity-controlled manufacturing suite at the Facility for manufacture of the
Product in accordance with the applicable Specifications, master batch records
and procedures for the Product, and will maintain the Facility, all personal
property, equipment, machinery, systems, intangibles, Intellectual Property and
contract rights in use at the Facility during the Term in the ordinary course of
business, and free of material defects, except for defects attributable to wear
and tear consistent with the age and usage of these assets, and except for
defects that do not and will not, in the aggregate, materially impair the
ability to use the assets to manufacture, process, store, dispose or otherwise
handle any API or Products.


 
23
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


10.4    Debarred Persons. Corden covenants that it will not in the performance
of its obligations under this Agreement use the services of any person debarred
or suspended under 21 U.S.C. §335(a) or (b) or comparable provisions under the
laws and regulations of any other applicable jurisdiction. Corden represents
that it does not currently have, and covenants that it will not hire, as an
officer or an employee any person who has been convicted of a felony under the
laws of the United States or Canada for conduct relating to the regulation of
any drug product under the Act. If Corden or any officer, employee or agent of
Corden: (a) becomes debarred; or (b) receives notice of action or threat of
action with respect to its debarment, during the term of this Agreement, Corden
agrees to notify KindredBio immediately. If Corden or any of its officers,
employees or agents becomes debarred as set forth in clause (a) above or
receives notice of action or threat of action as set forth in clause (b) above,
KindredBio will have the right to terminate this Agreement upon written notice
to Corden.
10.5    Permits. KindredBio will be solely responsible for obtaining or
maintaining, on a timely basis, any permits or other regulatory approvals for
the Product or the Specifications, including, without limitation, all marketing
and post-marketing approvals. Corden, at its expense, will maintain at all
relevant times all governmental permits, licenses, approval, and authorities
required to enable it to lawfully and properly perform the Manufacturing
Services in accordance with this Agreement.
10.6    No Warranty. NEITHER PARTY MAKES ANY WARRANTY OR REPRESENTATION OF ANY
KIND, EITHER EXPRESSED OR IMPLIED, BY FACT OR LAW, OTHER THAN THOSE EXPRESSLY
SET FORTH IN THIS AGREEMENT. WITHOUT LIMITING THE FOREGOING, NEITHER PARTY MAKES
ANY WARRANTY OR REPRESENTATION OF FITNESS FOR A PARTICULAR PURPOSE NOR ANY
WARRANTY OR REPRESENTATION OF MERCHANTABILITY FOR THE PRODUCTS.
ARTICLE 11    
REMEDIES AND INDEMNITIES
11.1    Consequential Damages. Except for liability for breach by either Party
of its obligations of Confidentiality under Article 12, under no circumstances
whatsoever will either Party be liable to the other in contract, tort,
negligence, breach of statutory duty, or otherwise for (i) any (direct or
indirect) loss of profits, of production, of anticipated savings, of business,
or goodwill or (ii) for any other liability, damage, costs, or expense of any
kind incurred by the other Party of an indirect or consequential nature,
regardless of any notice of the possibility of these damages. This Section 11.1,
however, will not be deemed to limit either Party’s indemnification obligations
under this Article 11 with respect to Third Party claims.
11.2    Corden Indemnity.
(a)    Corden agrees to defend and indemnify KindredBio, its Affiliates and
licensees, and their respective directors, officers, employees, and agents
(“KindredBio Indemnitees”) against all losses, damages, costs, judgments,
liability, fees and expenses (including reasonable attorneys’ fees)
(collectively, “Losses”) incurred by any KindredBio Indemnitee due to any suit,
claim, demand, judgment or action brought by any Third Parties (other than
Affiliates) (each, a


 
24
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


“Claim”), including, without limitation any Claim of personal injury or property
damage, to the extent that the injury or damage is the result of (a) a failure
by Corden or any of its Affiliates to perform the Manufacturing Services in
accordance with the Specifications, cGMPs, and Applicable Laws, (b) Corden’s
breach of any of its obligations, representations or warranties under this
Agreement, or (c) the negligence or willful misconduct of any Corden Indemnitee
except to the extent that the losses, damages, costs, claims, demands,
judgments, and liability are due to the negligence or willful misconduct of any
KindredBio Indemnitee.
(b)    If a Claim occurs, KindredBio will: (a) promptly notify Corden of the
Claim; (b) use commercially reasonable efforts to mitigate the effects of the
Claim; (c) reasonably cooperate with Corden in the defense of the claim; and (d)
permit Corden to control the defense and settlement of the claim, all at
Corden’s cost and expense. Notwithstanding the foregoing, Corden will not
compromise or settle any Claim for which a KindredBio Indemnitee is requesting
indemnification for any damages other than monetary damages without KindredBio’s
prior written consent, which will not be unreasonably withheld.
11.3    KindredBio Indemnity.
(a)    KindredBio agrees to defend and indemnify Corden and its Affiliates and
their respective directors, officers, employees, and agents (“Corden
Indemnitees”) against all Losses, incurred by any Corden Indemnitee due to any
Claim of infringement or alleged infringement of any Third Party Rights in the
Product, or any Claim of personal injury or property damage, in each case, to
the extent that the Losses are the result of a breach of this Agreement by
KindredBio, including, without limitation, any representation or warranty
contained herein, or the negligence or willful misconduct of any KindredBio
Indemnitee, except to the extent that the Losses are due to the negligence or
willful misconduct of any Corden Indemnitee.
(b)    If a Claim occurs, Corden will: (a) promptly notify KindredBio of the
Claim; (b) use commercially reasonable efforts to mitigate the effects of the
Claim; (c) reasonably cooperate with KindredBio in the defense of the Claim; and
(d) permit KindredBio to control the defense and settlement of the Claim, all at
KindredBio’s cost and expense. Notwithstanding the foregoing, KindredBio will
not compromise or settle any Claim for which a Corden Indemnitee is requesting
indemnification for any damages other than monetary damages without Corden’s
prior written consent, which will not be unreasonably withheld.
ARTICLE 12    
CONFIDENTIALITY
12.1    Confidential Information. “Confidential Information” means any
information disclosed by the Disclosing Party to the Recipient (whether
disclosed in oral, written, electronic or visual form) that is non-public,
confidential or proprietary including, without limitation, information relating
to the Disclosing Party’s patent and trademark applications, process designs,
process models, drawings, plans, designs, data, databases and extracts
therefrom, formulae, methods, know-how and other intellectual property, its
clients or client confidential information, finances, marketing, products and
processes and all price quotations, manufacturing or professional services
proposals, information relating to composition, proprietary technology, and all
other


 
25
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


information relating to manufacturing capabilities and operations. In addition,
all analyses, compilations, studies, reports or other documents prepared by any
Party’s Representatives containing the Confidential Information will be
considered Confidential Information. Samples or materials provided hereunder as
well as any and all information derived from the approved analysis of the
samples or materials will also constitute Confidential Information. For the
purposes of this Article 12, a Party or its Representative receiving
Confidential Information under this Agreement is a “Recipient,” and a Party or
its Representative disclosing Confidential Information under this Agreement is
the “Disclosing Party.”
12.2    Use of Confidential Information. The Recipient will use the Confidential
Information solely for the purpose of meeting its obligations under this
Agreement. The Recipient will keep the Confidential Information strictly
confidential and will not disclose the Confidential Information in any manner
whatsoever, in whole or in part, other than to those of its Representatives who
(i) have a need to know the Confidential Information for the purpose of this
Agreement; (ii) have been advised of the confidential nature of the Confidential
Information and (iii) have obligations of confidentiality and non-use to the
Recipient no less restrictive than those of this Agreement. Additionally,
KindredBio will have the right to disclose Confidential Information to
sublicensees or other strategic partners or in connection with financings or
similar transactions provided that the parties to whom KindredBio discloses this
information are bound by obligations of confidentiality and non-use no less
restrictive than those of this Agreement. Recipient will protect the
Confidential Information disclosed to it by using all reasonable precautions to
prevent the unauthorized disclosure, dissemination or use of the Confidential
Information, which precautions will in no event be less than those exercised by
Recipient with respect to its own confidential or proprietary Confidential
Information of a similar nature. The obligations of confidentiality and non-use
set forth in this Article 12 will remain in effect for a period of seven years
following the termination of this Agreement.
12.3    Exclusions. The obligations of confidentiality will not apply to the
extent that the information:
(a)    is or becomes publicly known through no breach of this Agreement or fault
of the Recipient or its Representatives;
(b)    is in the Recipient’s possession at the time of disclosure by the
Disclosing Party other than as a result of the Recipient’s breach of any legal
obligation;
(c)    is or becomes known to the Recipient on a non-confidential basis through
disclosure by sources, other than the Disclosing Party, having the legal right
to disclose the Confidential Information, provided that the other source is not
known by the Recipient to be bound by any obligations (contractual, legal,
fiduciary, or otherwise) of confidentiality to the Disclosing Party with respect
to the Confidential Information;
(d)    is independently developed by the Recipient without use of or reference
to the Disclosing Party’s Confidential Information as evidenced by Recipient’s
written records; or


 
26
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


(e)    is expressly authorized for release by the written authorization of the
Disclosing Party.
Any combination of information which comprises part of the Confidential
Information are not exempt from the obligations of confidentiality merely
because individual parts of that Confidential Information were publicly known,
in the Recipient’s possession, or received by the Recipient, unless the
combination itself was publicly known, in the Recipient’s possession, or
received by the Recipient.
12.4    Photographs and Recordings. Neither Party will take any photographs or
videos of the other Party’s facilities, equipment or processes, nor use any
other audio or visual recording equipment (such as camera phones) while at the
other Party’s facilities, without that Party’s express written consent.
12.5    Permitted Disclosure. Notwithstanding any other provision of this
Agreement, the Recipient may disclose Confidential Information of the Disclosing
Party to the extent required, as advised by counsel, in response to a valid
order of a court or other governmental body or as required by law, regulation or
stock exchange rule. But the Recipient will advise the Disclosing Party in
advance of the disclosure to the extent practicable and permissible by the
order, law, regulation or stock exchange rule and any other applicable law, will
reasonably cooperate with the Disclosing Party, if required, in seeking an
appropriate protective order or other remedy, and will otherwise continue to
abide by its obligations of confidentiality set out herein. If any public
disclosure is required by law, the Parties will consult concerning the form of
announcement prior to the public disclosure being made.
12.6    Return of Confidential Information. Upon the written request of the
Disclosing Party, the Recipient will promptly return the Confidential
Information to the Disclosing Party or, if the Disclosing Party directs, destroy
all Confidential Information disclosed in or reduced to tangible form including
any copies thereof and any summaries, compilations, analyses or other notes
derived from the Confidential Information except for one copy which may be
maintained by the Recipient for its records. The retained copy will remain
subject to all confidentiality provisions contained in this Agreement.
12.7    Remedies. The Parties acknowledge that monetary damages may not be
sufficient to remedy a breach by either Party of this Agreement and agree that
the non-breaching Party will be entitled to seek specific performance,
injunctive or other equitable relief to prevent breaches of this Agreement and
to specifically enforce the provisions hereof in addition to any other remedies
available at law or in equity. These remedies will not be the exclusive remedies
for breach of this Agreement but will be in addition to any and all other
remedies available at law or in equity.
ARTICLE 13    
DISPUTE RESOLUTION
13.1    Dispute Resolution.


 
27
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


(a)    The Parties will attempt to settle any claim or controversy arising out
of this Agreement or the subject matter hereof through consultation and
negotiation in good faith in a spirit of mutual cooperation. Such matters will
be initially addressed by the project managers, who shall use reasonable efforts
to attempt to resolve the dispute through good faith negotiations by telephone
or in person as may be agreed. If they fail to resolve the dispute within thirty
(30) days after either Party notifies the other of the dispute, then the matter
will be escalated to the respective Chief Executive Officers of the Parties, or
their designees. The respective Chief Executive Officers or their designees will
use reasonable efforts to attempt to resolve the dispute through good faith
negotiations by telephone or in person as may be agreed. If they fail to resolve
the dispute within thirty (30) days after it is referred to them and do not
mutually agree to extend the time for negotiation, then the dispute will be
submitted to arbitration in accordance with the procedure set forth in Section
13.1(b).
(b)    Except with respect to actions by either Party seeking equitable or
declaratory relief, any claim or controversy arising in whole or in part under
or in connection with this Agreement or the subject matter hereof that is not
resolved pursuant to Section 13.1(a) will be referred to and finally resolved by
arbitration in accordance with the Rules of the International Chamber of
Commerce (the “Rules”) as such Rules may be modified by this Agreement, by one
arbitrator, who will be agreed upon by the Parties. If the Parties are unable to
agree upon a single arbitrator within thirty (30) days following the date
arbitration is demanded, three (3) arbitrators will be used, one selected by
each Party within ten (10) days after the conclusion of the 30-day period and a
third selected by the first two within ten (10) days thereafter. The
arbitrator(s) will resolve any discovery disputes. Either Party may commence
arbitration proceedings by notice to the other Party. Unless otherwise agreed by
the Parties, all such arbitration proceedings will be held in New York, New
York, provided that proceedings may be conducted by telephone conference call
with the consent of the Parties and the arbitrator(s). The arbitrator(s) will
apply the laws of California, without regard to conflict of law principles. The
arbitrator(s) will only have the authority to award actual money damages (with
interest on unpaid amounts from the date due) and, except with respect to claims
for indemnification under Article 11 with respect to third party claims or a
breach or non-performance of any provision of this Agreement relating to
Confidential Information, the arbitrator(s) will not have the authority to award
indirect, incidental, consequential, exemplary, special or punitive damages, and
the Parties expressly waive any claimed right to such damages. The arbitrator(s)
also shall be authorized to grant any temporary, preliminary or permanent
equitable remedy or relief the arbitrators deem just and equitable and within
the scope of this Agreement, including an injunction or order for specific
performance. The award of the arbitrator(s) shall be the sole and exclusive
remedy of the Parties. Judgment on the award rendered by the arbitrator(s) may
be enforced in any court having competent jurisdiction thereof, subject only to
revocation on grounds of fraud or clear bias on the part of the arbitrator(s).
The arbitration will be of each Party's individual claims only, and no claim of
any other Party will be subject to arbitration in such proceeding. The Parties
will share the costs and expenses of the arbitration, but not the costs and
expenses of the Parties, equally. If a Party fails to proceed with arbitration,
unsuccessfully challenges the arbitration award, or fails to comply with the
arbitration award, the other Party is entitled to costs, including reasonable
attorneys' fees, for having to compel arbitration or defend or enforce the
award. Except as otherwise required by law, the Parties and the arbitrator(s)
will maintain as confidential all


 
28
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


information or documents obtained during the arbitration process, including the
resolution of the dispute. Judgment on the award granted in any arbitration
hereunder may be entered in any court having jurisdiction over the award or any
of the Parties or any of their respective assets. The Parties knowingly and
voluntarily waive their rights to have their dispute tried and adjudicated by a
judge and jury except as expressly provided herein.
(c)    Nothing in this Section 13.1 will prevent a Party from resorting to
judicial proceedings if: (i) interim relief from a court is necessary to prevent
serious and irreparable injury to such Party; or (ii) litigation is required to
be filed prior to the running of the applicable statute of limitations. The use
of any alternative dispute resolution procedure will not be construed under the
doctrine of latches, waiver or estoppel to affect adversely the rights of either
Party.
ARTICLE 14    
INTELLECTUAL PROPERTY
14.1    Intellectual Property. All KindredBio Intellectual Property will be
owned by KindredBio and all Corden Intellectual Property will be owned by
Corden. Neither Party has, nor will it acquire, any interest in any of the other
Party’s Intellectual Property unless otherwise expressly agreed to in writing or
expressly set forth in this Agreement. Neither Party will use any Intellectual
Property of the other Party, except as specifically authorized by the other
Party or as required for the performance of its obligations under this
Agreement.
14.2    Inventions.
(a)    During the Term, KindredBio hereby grants to Corden a non-exclusive,
paid-up, royalty-free, non-transferable license under KindredBio’s Intellectual
Property solely to the extent necessary for Corden to perform the Manufacturing
Services in accordance with this Agreement, and not for any other purpose.
(b)    All Inventions generated or derived by Corden while performing the
Manufacturing Services, to the extent relating specifically to the development,
manufacture, use or sale of the Product that is the subject of the Manufacturing
Services, and all KindredBio Intellectual Property, will be the exclusive
property of KindredBio. Corden hereby assigns, and agrees to assign, all of its
right, title and interest in and to all such Inventions and KindredBio
Intellectual Property to KindredBio and agrees to take all further acts
reasonably required to evidence and perfect such assignment to KindredBio, at
KindredBio’s expense. Corden will notify KindredBio in writing, as promptly as
practicable, of all Inventions and KindredBio Intellectual Property made,
created, discovered, generated or derived by Corden in the course of performing
the Manufacturing Services. Corden may retain one copy of records relating to
KindredBio Intellectual Property to the extent required under Applicable Laws.
(c)    All Corden Intellectual Property will be the exclusive property of
Corden. Corden hereby grants to KindredBio a perpetual, irrevocable,
non-exclusive, paid-up, royalty-free, transferable license, with the right to
sublicense through multiple tiers, to use the Corden


 
29
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


Intellectual Property used by Corden to perform the Manufacturing Services to
enable KindredBio to sell, develop, manufacture or have manufactured the
Product.
(d)    Each Party will be solely responsible for the costs of filing,
prosecution, and maintenance of patents and patent applications on its own
Inventions.
(e)    KindredBio will have the right at any time to transfer the Manufacturing
Process to itself or any Third Party. Corden shall provide reasonably necessary
documents to complete such Technology Transfer, and KindredBio shall reimburse
Corden for it reasonable costs and expenses incurred in completing such
Technology Transfer. In the event and to the extent that any Corden Confidential
Information or Corden Intellectual Property is incorporated into the Product or
the Manufacturing Process and to the extent that any such Corden Confidential
Information or Corden Intellectual Property is necessary to make or have made
the Product in accordance with the Manufacturing Process then it shall
automatically and without further action by either Party become subject to
paragraph (c) of this Section 14.1 on a fully-paid up and royalty-free basis.
14.3    Trademark Rights. Corden acknowledges and recognizes the great value of
the publicity and goodwill associated with the KindredBio trademarks as well as
other trade names owned by KindredBio that KindredBio may use in connection with
the Product from time to time (collectively, the “Marks”), and acknowledges that
all this goodwill belongs exclusively to KindredBio. Corden will cooperate
reasonably and in good faith with KindredBio for the purpose of securing and
preserving KindredBio’s rights in and to the Marks. Except as otherwise
expressly provided in this Agreement, nothing in this Agreement will be
construed as an assignment or grant to Corden of any right, title or interest in
or to the Marks. Corden will not register or attempt to register any of the
Marks, alone or in combination with other elements, as a trademark, service
mark, corporate name, trade name or other designation of origin. KindredBio’s
failure to register or election not to register any of the Marks will not be
deemed an abandonment or waiver of these rights.
ARTICLE 15    
MISCELLANEOUS
15.1    Insurance. Each Party will maintain commercial general liability
insurance, including blanket contractual liability insurance covering the
obligations of that Party under this Agreement through the term of this
Agreement and for a period of three (3) years thereafter. This insurance will
have policy limits of not less than [* * *] in the aggregate per annum for
product and completed operations liability. Such coverage can be in a
comprehensive general liability policy that also covers product liability or
through separate policies. The required limits can be satisfied by an excess
policy if needed. All such insurance shall be effective as of the Effective Date
of this Agreement. Each Party shall provide the respective other Party with a
certificate of such insurance upon request.
15.2    Independent Contractors. The Parties are independent contractors and
this Agreement and any the Product Agreement will not be construed to create
between Corden and KindredBio any other relationship such as, by way of example
only, that of employer-employee, principal


 
30
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


agent, joint-venturer, co-partners, or any similar relationship, the existence
of which is expressly denied by the Parties.
15.3    No Waiver. Either Party’s failure to require the other Party to comply
with any provision of this Agreement will not be deemed a waiver of the
provision or any other provision of this Agreement.
15.4    Assignment.
(a)    Corden may not assign this Agreement or any of its associated rights or
obligations, or subcontract any of its rights or obligations, hereunder without
the written consent of KindredBio.
(b)    KindredBio may assign this Agreement or any of its associated rights or
obligations without approval from Corden. KindredBio will give Corden prior
written notice of any assignment, any assignee will covenant in writing with
Corden to be bound by the terms of this Agreement and KindredBio will remain
liable hereunder.
(c)    Notwithstanding the foregoing provisions of this Section 15.4, either
Party may assign this Agreement to any of its Affiliates or to a successor to or
purchaser of all or substantially all of its business to which this Agreement
relates, but as a condition to such assignment the assignee must execute and
deliver a written agreement to the non-assigning Party whereby the assignee
agrees to be bound hereunder.
15.5    Force Majeure. Neither Party will be liable for the failure to perform
its obligations under this Agreement if the failure is caused by an event beyond
that Party’s reasonable control, including, but not limited to, strikes or other
labor disturbances, lockouts, riots, quarantines, communicable disease
outbreaks, wars, acts of terrorism, fires, floods, storms, interruption of or
delay in transportation, lack of or inability to obtain fuel, power or
compliance with any order or regulation of any government entity acting within
colour of right (a “Force Majeure Event”). A Party claiming a right to excused
performance under this Section 15.5 will immediately notify the other Party in
writing of the extent of its inability to perform, which notice will specify the
event beyond its reasonable control that prevents the performance. Neither Party
will be entitled to rely on a Force Majeure Event to relieve it from an
obligation to pay money (including any interest for delayed payment) which would
otherwise be due and payable under this Agreement. If the performance of any
obligation under this Agreement is delayed due to a Force Majeure Event for a
continuous period of more than sixty (60) days, the other Party may terminate
this Agreement without penalty upon written notice to the other Party under such
event. The Annual Minimum and Annual Minimum Volume will be suspended for the
period of a Force Majeure Event but will be re-instated if the Force Majeure
Event is cured. If this Agreement is terminated due to a Force Majeure Event
lasting longer than sixty (60) days as set forth above, KindredBio may request
Corden to reasonably assist in a Technology Transfer to a third-party supplier
designated by KindredBio. If so requested, Corden will promptly initiate and
complete the Technology Transfer at Corden’s cost.


 
31
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


15.6    Notices. Unless otherwise agreed in the Product Agreement, any notice,
approval, instruction or other written communication required or permitted
hereunder will be sufficient if made or given to the other Party by personal
delivery, by telecopy, facsimile communication, or confirmed receipt email or by
sending the same by first class mail, postage prepaid to the respective
addresses, telecopy or facsimile numbers or electronic mail addresses set forth
below:
If to KindredBio:
1555 Bayshore Highway
Suite 200
Burlingame, California 94010, U.S.A.
Attention: Denise Bevers, Chief Operating Officer
Facsimile No.: 1-888-567-0837
E-mail address: denise.bevers@kindredbio.com


With a copy to:
Attention: KindredBio Legal Department
E-mail address: documents@kindredbio.com; donald.campodonico@kindredbio.com


If to Corden:
Corden Pharma S.p.A
Viale dell’Industria 3
20867 Caponago (MB), Italy
Attention: , Managing Director
Facsimile No.: +39 029545 2300
E-mail address:


With copy to
Attention : Fabio Stevanon, SupplyChain & Business Development Director
Facsimile: +39 0295452300
E-mail address: Fabio.stevanon@cordenpharma.com


 

or to any other addresses, telecopy or facsimile numbers or electronic mail
addresses given to the other Party in accordance with the terms of this Section
15.6. Notices or written communications made or given by personal delivery,
telecopy, facsimile, or electronic mail will be deemed to have been sufficiently
made or given when sent (receipt acknowledged), or if mailed, five (5) days
after being deposited in the United States, Canada, or European Union mail,
postage prepaid or upon receipt, whichever is sooner, or one Business Day after
being sent by overnight courier.
15.7    Severability. If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid, illegal, or unenforceable in any
respect, that determination will not impair or affect the validity, legality, or
enforceability of the remaining provisions, because each provision is separate,
severable, and distinct.


 
32
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


15.8    Entire Agreement. This Agreement, and all Exhibits hereto, together with
the QA Agreement, constitutes the full, complete, final and integrated agreement
between the Parties relating to the subject matter hereof and supersedes all
previous written or oral negotiations, commitments, agreements, transactions, or
understandings concerning the subject matter hereof. Any modification,
amendment, or supplement to this Agreement must be in writing and signed by
authorized representatives of the Parties.
15.9    Other Terms. No terms, provisions or conditions of any purchase order or
other business form or written authorization used by KindredBio or Corden will
have any effect on the rights, duties, or obligations of the Parties under or
otherwise modify this Agreement, regardless of any failure of KindredBio or
Corden to object to the terms, provisions, or conditions unless the document
specifically refers to this Agreement and is signed by the Parties.
15.10    No Third Party Benefit or Right. For greater clarity, except as
provided in Article 10, nothing in this Agreement will confer or be construed as
conferring on any third party any benefit or the right to enforce any express or
implied term of this Agreement.
15.11    Execution in Counterparts. This Agreement may be executed in
counterparts, by original, electronic or facsimile signature (including a PDF
copy by email), each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
15.12    Use of KindredBio Name. Corden will not make any use of KindredBio’s
name, trademarks or logo or any variations thereof, alone or with any other word
or words, without the prior written consent of KindredBio, which consent will
not be unreasonably withheld. Despite this, KindredBio agrees that Corden may
include KindredBio’s name and logo in customer lists or related marketing and
promotional material for the purpose of identifying users of Corden’s
Manufacturing Services.
15.13    Governing Law. This Agreement will be construed and enforced in
accordance with the laws of California, without regard to conflict of law
principles. The Parties hereby submit to the personal jurisdiction of the U.S.
Federal Courts in California. The UN Convention on Contracts for the
International Sale of Goods will not apply to this Agreement or the QA
Agreement.
[Signature Page Follows]


 
33
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this Agreement as of the date first written above.
 
Kindred Biosciences, Inc.
 
 
 
By: /s/ Denise Bevers
 


Name: Denise Bevers


ATTEST:
Title: Chief Operating Officer
/s/ Donald Campodonico


 
Name: Donald Campodonico
 
Title: Staff Attorney




Corden Pharma S.p.A
 
 
 
By: /s/ Brian McGlynn
 
Name: Brian McGlynn


ATTEST:
Title: Managing Director
/s/ Fabio Stevanon
 
Name: Fabio Stevanon
 
Title: Business Development & Supply Chain Director
 



 
34
 

- .

--------------------------------------------------------------------------------

Exhibit 10.1


ATTACHMENT A
PRODUCT Pricing / Batch size options




Product
Price*
Batch size (L)
MOQ
 
 
 
 
Zimeta Sterile Injection,[* * *]
[* * *]€
[* * *]
[* * *]
Zimeta Sterile Injection, [* * *]
[* * *]€
[* * *]
[* * *]
Zimeta Sterile Injection, [* * *]
[* * *]€
[* * *]
[* * *]



[* * *]


 
35
 

- .